Citation Nr: 0915071	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  05-41 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1965 to October 
1967 and from June 1974 to June 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Denver, Colorado, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Veteran participated in a Travel Board hearing with the 
undersigned Veterans Law Judge in May 2006.  A transcript of 
that proceeding has been associated with the Veteran's claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

In July 2007, the Board remanded the Veteran's claim for 
service connection for PTSD for appropriate notice and 
additional development.  Regrettably, the Board finds that 
another remand is required prior to adjudication of the 
Veteran's claim.  

The record reveals that, in accordance with the July 2007 
remand directives, the RO/AMC sent the Veteran notice in July 
2007.  The notice informed the Veteran as to the elements 
necessary to establish entitlement to service connection for 
PTSD and requested additional information so that the RO/AMC 
could attempt to verify the Veteran's alleged stressors.  The 
notice included an enclosed PTSD questionnaire for the 
Veteran to complete and return to the RO/AMC regarding the 
details of his alleged stressors.  The Veteran did not 
respond to the notice and did not submit a completed 
questionnaire.  

Even so, the Board believes that there are sufficient details 
to warrant an attempt to corroborate one of the Veteran's 
alleged stressors.  At the Travel Board hearing, the Veteran 
testified that he experienced stressors in Vietnam that 
included an incident in which he witnessed a soldier in his 
unit get accidently shot in the mouth several weeks after he 
arrived in Vietnam.  The Veteran testified that he arrived in 
Vietnam in May 1966.  The Veteran's personnel records confirm 
that the Veteran served in Vietnam beginning in April 1966.  
The Veteran's personnel records also document the Veteran's 
assignment to the 6th Battalion, 71st Artillery.  The Board 
finds that the alleged stressor regarding a fellow soldier's 
injury may be capable of verification due to the details 
provided by the Veteran and his service personnel records.  
Given the state of the evidence, the Board finds that further 
development is necessary to attempt to verify the alleged 
stressor.  

If and only if the Veteran's stressor has been verified, the 
Veteran should be afforded an additional VA examination in 
order to once again clarify whether the Veteran has PTSD and, 
if so, whether there is a link between the diagnosis and a 
verified in-service stressor.  38 U.S.C.A. § 5103A(d); see 
also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (Board 
may supplement the record by seeking a medical opinion when 
the medical evidence of record is insufficient to support 
findings by the Board).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact U.S. Army and 
Joint Services Records Research Center 
(JSRRC) for the purpose of verifying the 
alleged in-service incident in which a 
soldier in the 6th Battalion, 71st Artillery 
was shot in the mouth during the period 
from April 27, 1966, to July 26, 1966.

2.  If, and only if, the claimed stressor 
has been corroborated, schedule the 
Veteran for a VA examination to determine 
the diagnosis of any psychiatric disorder 
present and to determine whether the 
diagnostic criteria for PTSD are satisfied 
(current regulations require a diagnosis 
of PTSD in conformance with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV)).  All indicated studies must be 
conducted.  The claims folder must be made 
available to and pertinent documents 
therein reviewed by the examiner in 
conjunction with the examination.  The 
examiner should be informed of the 
stressor(s) that has (have) been verified.  
The examiner should then be requested to 
provide an opinion as to whether the 
Veteran has PTSD and, if so, the examiner 
should expressly indicate whether such 
PTSD is due to the verified stressful 
event(s) or to some other stressor(s).  
The examiner should provide a complete 
rationale for all opinions expressed.

3.  Thereafter, the RO/AMC should 
readjudicate the claim.  If the benefit 
sought on appeal is denied, the Veteran 
and his representative should be provided 
a supplemental statement of the case and 
provided the opportunity to respond 
thereto.  The case should then be returned 
to the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

	(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

